Citation Nr: 1633491	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO. 09-45 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972, with service in the Republic of Vietnam from May 1971 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Board remanded the issues on appeal for additional development in December 2015. The Veteran having been contacted about further private treatment records and the requested opinion having been obtained, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). At the same time, the Board denied entitlement to service connection for depression. The decision is final and that issue is no longer on appeal.

In November 2009 correspondence the Veteran requested a hearing before an Indianapolis RO hearing official. However, in March 2010 correspondence the Veteran, through his representative, withdrew his request. As such, the request is considered withdrawn.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

A low back disability was not manifest during service and may not be presumed to be related to herbicide exposure, and arthritis was not manifest within one year of separation. A low back disability is not related to service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein or be presumed to be related to herbicide exposure. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in March 2008, prior to the initial unfavorable adjudication in September 2008. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's Social Security Administration (SSA) records have also been obtained and associated with the file.

VA requested the Veteran's private treatment records from Dr. C. in April 2008. 38 C.F.R. § 3.159(c)(1). In April 2008 correspondence Dr. C. indicated that the treatment records from the time period requested no longer existed, and therefore that further attempts to obtain the records would be futile. Id. In May 2008 correspondence, VA informed the Veteran of the records they attempted to obtain, the efforts made to obtain them, further actions VA was going to take on the claim, and that the Veteran was ultimately responsible for submitting the records. 38 C.F.R. § 3.159(e). Thus, VA made adequate attempts to obtain the records, and provided sufficient notice of their inability to do so to the Veteran. 38 C.F.R. § 3.159(c)(1), (e). 

All other released or submitted private treatment records have been associated with the electronic claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in March 2016. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided a sufficient supporting rationale for the opinion. 

Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for a low back disability. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

Finally, service connection can be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6). For VA purposes, an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i). For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to  an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders. 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran is not alleging that his disability is a result of combat. As a result, the combat presumption is not applicable in this case. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran's March 2016 VA examination shows that he currently has a diagnosis of lumbar degenerative disc disease (DDD). The Veteran has not argued that his low back disability is related to a specific in-service injury or disease, his service treatment records do not reflect any low back diagnoses, complaints or symptoms, and his March 1972 separation examination noted that his back was normal. However, the Veteran is presumed to have been exposed to herbicides based on his qualifying service in the Republic of Vietnam and he has alleged that his low back disability is related to this exposure, thus establishing an in-service event. 38 C.F.R. § 3.307(a)(6)(iii).

However while herbicide exposure is presumed in this case, lumbar DDD, or arthritis, is not a disease or disability presumed to be associated with herbicide exposure. 38 C.F.R. § 3.309(e). Therefore, presumptive service connection for the low back disability based on herbicide exposure is not applicable in this case. Id. 

The fact that a disability is not presumed to be related to herbicide exposure does not preclude a Veteran from establishing service connection on a direct basis. Stefl v. Nicholson, 21 Vet. App. 210 (2007); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). However, the preponderance of the evidence is against a finding of a nexus between the current lumbar DDD and his in-service herbicide exposure or active service. While the Veteran has alleged that his low back disability is due to his herbicide exposure, he is not competent to provide such an opinion as to do so requires medical expertise (and he has not established a Jandreau type exception). Jandreau, 492 F.3d 1372. The Veteran has not otherwise indicated that his low back disability had its onset in service, and specifically stated in April 2008 that his back pain did not begin until after his separation. See April 2008 Statement in Support of Claim.

VA obtained a medical opinion in March 2016. The examiner stated that it was less likely than not that the low back disability was causally related to his active service, or herbicide exposure. In support of this opinion, the examiner noted service treatment records did not reflect, and the Veteran did not report, any in-service low back injuries or diagnoses. With no medical or lay evidence of an in-service low back injury or disease to consider, the examiner found the low back disability could not be related to the Veteran's active duty service generally. 

Concerning herbicide exposure specifically, the examiner stated that there was no medical literature or evidence to support a link between herbicide exposure and lumbar DDD, and that instead DDD is a degenerative condition that worsens with age. There is no evidence that that examiner was not competent or credible, and as the opinion is based on a review of the record and medical literature it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

Private and VA treatment records reflect on-going treatment for low back pain, but are silent for any opinions indicating that the low back disability is related to herbicide exposure or active service. The Veteran's separation physical noted that his back was normal. Following his 1972 separation the first notation of a low back disability is in a May 1975 private treatment record, which notes the Veteran reported an onset of low back pain in September 1974 after lifting a car engine. The record shows a diagnosis of a herniated disc, and subsequent records dating up to September 1975 continue to note back pain stemming from a September 1974 post-service incident and a diagnosis of a herniated disc.

In short, there is no competent and credible evidence of record linking the Veteran's low back disability to his herbicide exposure or to his active service. Indeed, the medical evidence of record indicates that there is no connection between herbicide exposure and lumbar DDD, and that the Veteran's back issues had their onset following a September 1974 post-service injury. As such, the preponderance of the evidence is against a finding that the low back disability is causally related to the Veteran's active service, to include exposure to herbicides.   Here, arthritis was not "noted" during service or within one year of separation.  In addition, he did not have characteristic manifestations sufficient to identify the disease entity or any pathology during that time frame.  38 C.F.R. § 3.303.

Service treatment records reflect no complaints or diagnoses of a back condition and his separation examination noted his back to be normal, and the Veteran himself reported that his back pain did not begin until after discharge. Post-service records are silent for any complaints of back issues until the May 1975 private treatment record noting back pain due to a September 1974 post-service injury while lifting a car engine, which is outside the one year presumptive period. As such, service connection for a low back disability is not warranted based on the presumption in favor of chronic diseases or continuity of symptomatology. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309.

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's low back disability is causally related to his service, manifested within an applicable presumptive period, or is related to herbicide exposure. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a low back disability, to include as due to herbicide exposure, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


